Case 1:19-cv-00788-STV Document 19 Filed 08/28/19 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00788-KLM
HOWARD COHAN
       Plaintiff,
v.
4470 PEORIA HIX, LLC,
       Defendant.

                                   NOTICE OF SETTLMENT



       Plaintiff Howard Cohan, and Defendant 4470 Peoria Hix, LLC give notice of settlement

of this matter. The parties request that all deadlines and other scheduled matters be vacated, and

the parties given thirty (30) days to obtain signatures of each of the parties on their Settlement

Agreement, effectuate the terms of the Settlement Agreement, and file dismissal papers.


Respectfully submitted August 28, 2019.


                                                   /s/ Gloria Y. Saad
                                                   Gloria Y. Saad (MI Bar No. P83131)
                                                   Blackmore Law PLC
                                                   21411 Civic Center Drive, Suite 200
                                                   Southfield, MI 48076
                                                   Telephone: (833) 343-6743
                                                   E-mail: gsaad@blackmorelawplc.com
                                                   Counsel for Plaintiff
